2A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                    WESTERN DISTRICT OF TEXAS
                                                          AUSTIN DIVISION


               In re:                                        §
                                                             §
               FIREFLY SYSTEMS INC.                          §      Case No. 17-10387
                                                             §
                                   Debtor                    §

                        AMENDED CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                           REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                           ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       RANDOLPH N. OSHEROW, chapter 7 trustee, submits this Final Account, Certification
               that the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 556,633.40                          Assets Exempt: NA
               (Without deducting any secured claims)

               Total Distributions to Claimants: 27,635.28           Claims Discharged
                                                                     Without Payment: NA

               Total Expenses of Administration: 6,017.55


                       3) Total gross receipts of $ 33,652.83 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 33,652.83 from the liquidation of
               the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                       $ NA          $ 121,486.56                  $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                       NA              6,038.77               6,017.55                 6,017.55

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                               NA                   NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                NA              1,659.94               1,659.94                 1,659.94

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                  NA         17,938,414.53          17,938,414.53                25,975.34

TOTAL DISBURSEMENTS                                    $ NA       $ 18,067,599.80        $ 17,946,092.02           $ 33,652.83


                  4) This case was originally filed under chapter 7 on 04/03/2017 . The case was pending
          for 23 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/06/2019                        By:/s/RANDOLPH N. OSHEROW
                                                                         Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                                                                EXHIBITS TO
                                                              FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                    UNIFORM                                       $ AMOUNT
                                                                           TRAN. CODE1                                    RECEIVED

    Accts Receivables                                                          1121-000                                       23,155.11

    First Republic Bank checking acct                                          1129-000                                       10,155.03

    Accts Receivables                                                          1129-000                                          342.69

TOTAL GROSS RECEIPTS                                                                                                         $ 33,652.83
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                       DESCRIPTION                           UNIFORM            $ AMOUNT
                                                                                                      TRAN. CODE             PAID

NA                                                                                                       NA                          NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                      $ 0.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM        CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.      SCHEDULED                                                  CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                    CODE      (from Form 6D)

000013         AIR/CONTROL                         4210-000                NA             39,493.93                0.00              0.00


               BURNET CENTRAL
000002         APPRAISAL DISTRICT                  4700-070                NA             34,865.08                0.00              0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
                                                  UNIFORM         CLAIMS
                                                                                  CLAIMS           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.       SCHEDULED                                           CLAIMS PAID
                                                                                 ASSERTED         ALLOWED
                                                   CODE       (from Form 6D)

000001        WILLIAMSON COUNTY                   4700-070                 NA         47,127.55             0.00             0.00

TOTAL SECURED CLAIMS                                                     $ NA      $ 121,486.56           $ 0.00           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                               CLAIMS            CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                             SCHEDULED          ASSERTED          ALLOWED
                                            CODE

TRUSTEE
COMPENSATION:RANDOLPH N.
OSHEROW                                     2100-000                     NA          4,115.28         4,115.28           4,115.28


TRUSTEE EXPENSES:RANDOLPH
N. OSHEROW                                  2200-000                     NA          1,111.74         1,111.74           1,111.74


INTERNATIONAL SURETIES,
LTD.                                        2300-000                     NA             21.22               0.00             0.00


BOK FINANCIAL                               2600-000                     NA            155.53           155.53            155.53


CLERK, U.S. BANKRUPTCY
COURT                                       2700-000                     NA            260.00           260.00            260.00


ACCOUNTANT FOR TRUSTEE
FEES (OTHER FIRM):JANET
RAKOWITZ                                    3410-000                     NA            375.00           375.00            375.00

TOTAL CHAPTER 7 ADMIN. FEES                                            $ NA         $ 6,038.77       $ 6,017.55        $ 6,017.55
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
                                         UNIFORM
                                                              CLAIMS            CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                            SCHEDULED          ASSERTED            ALLOWED
                                          CODE

NA                                              NA                      NA                 NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                $ NA              $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                UNIFORM
                                                              SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                               (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                   6E)             Claim)

            COMPTROLLER OF
000035      PUBLIC ACCOUNTS                      5800-000                NA             1,000.00        1,000.00          1,000.00


            TEXAS WORKFORCE
000003      COMMISSION                           5800-000                NA               659.94          659.94           659.94

TOTAL PRIORITY UNSECURED                                                $ NA          $ 1,659.94       $ 1,659.94       $ 1,659.94
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                UNIFORM
                                                              SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                               (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                   6F)             Claim)

000041      CONSILIO LLC                         7100-000                NA          475,625.17       475,625.17           689.31


            ECONOMIC
            DEVELOPMENT SALES
000044      TAX CORP                             7100-000                NA          859,735.00       859,735.00          1,246.01




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                  CLAIMS          CLAIMS
                                                     UNIFORM
                                                                SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.                  CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                                 (from Form    (from Proofs of     ALLOWED
                                                      CODE
                                                                     6F)           Claim)

                 EMERGENT SPACE
000032           TECHNOLOGIES, INC.                  7100-000             NA         124,734.95      124,734.95            180.78


                 HATFIELD & COMPANY
000042           INC.                                7100-000             NA          76,487.57        76,487.57           110.85


                 NATIONAL
                 AERONAUTICS AND
000023           SPACE ADMI                          7100-000             NA       1,100,000.00     1,100,000.00         1,594.22


000043           R. K. BASS ELECTRIC                 7100-000             NA          90,116.55        90,116.55           130.60


000034           RAIPHER P.C.                        7100-000             NA         645,061.14      645,061.14            934.88


                 TAYLOR IRON MACHINE
000008           WORKS, INC.                         7100-000             NA                0.00             0.00            0.00


                 UNITED RENTALS
000038           (NORTH AMERICA), INC                7100-000             NA          71,276.53        71,276.53           103.30


000036           VIRGIN GALACTIC, LLC                7100-000             NA       7,000,000.00     7,000,000.00        10,145.03


000037           VIRGIN ORBIT, LLC                   7100-000             NA       7,000,000.00     7,000,000.00        10,145.03


///////          12-10 30 AVE.                       7100-001             NA          13,029.83        13,029.83            18.88


000030           AIP                                 7100-001             NA            1,569.63        1,569.63             2.28


000016           AIRGAS USA, LLC                     7100-001             NA          10,661.04        10,661.04            15.45


000017           AIRGAS USA, LLC                     7100-001             NA          24,580.98        24,580.98            35.62




          UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                             CLAIMS          CLAIMS
                                                UNIFORM
                                                           SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                            (from Form    (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)           Claim)

000025      APPLEGATE EDM, INC.                 7100-001             NA          30,847.00       30,847.00           44.71


000014      CS&P TECHNOLOGIES, LP 7100-001                           NA            1,642.98       1,642.98            2.39


000019      DAHL-VAUGHN, INC.                   7100-001             NA          56,813.04       56,813.04           82.34


000040      DNO VALVE SALES INC                 7100-001             NA            7,085.37       7,085.37           10.27


            ESPEC NORTH AMERICA
000028      INC.                                7100-001             NA          15,173.62       15,173.62           21.99


000029      GEORGE HICKS                        7100-001             NA            7,310.00       7,310.00           10.59


000022      INSUL-PIPE SYSTEMS                  7100-001             NA          25,989.00       25,989.00           37.66


000020      KAI, LLC                            7100-001             NA          16,968.48       16,968.48           24.59


            LAW OFFICE OF ANNA
000007      KUHN, PLLC                          7100-001             NA            1,200.00       1,200.00            1.74


            MCMASTER-CARR
000004      SUPPLY COMPANY                      7100-001             NA          10,729.51       10,729.51           15.55


000026      METALS 4U, INC.                     7100-001             NA            3,597.48       3,597.48            5.21


000021      MICHAEL CAVANAUGH                   7100-001             NA            6,329.12       6,329.12            9.18


            NEW BRAUNFELS
000012      MACHINE, INC.                       7100-001             NA          47,440.56       47,440.56           68.75


000006      NICHOLAS BLACKWELL                  7100-001             NA            1,944.00       1,944.00            2.82




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                             CLAIMS          CLAIMS
                                                UNIFORM
                                                           SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                            (from Form    (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)           Claim)

            OMNETICS CONNECTOR
000009      CORPORATION                         7100-001             NA            6,240.10       6,240.10            9.05


000010      RFMW LTD.                           7100-001             NA            1,967.15       1,967.15            2.85


            ROHDE & SCHWARZ USA,
000018      INC                                 7100-001             NA            4,637.43       4,637.43            6.72


            SOUTHWEST RESEARCH
000027      INSTITUTE                           7100-001             NA          25,585.09       25,585.09           37.08


            STROOCK & STROOCK &
000045      LAVAN LLP                           7100-001             NA          19,387.00       19,387.00           28.10


            TAYLOR IRON MACHINE
000011      WORKS, INC.                         7100-001             NA          25,922.63       25,922.63           37.57


            TEXAS PRECISION
000015      POLYMERS, INC.                      7100-001             NA            2,862.23       2,862.23            4.14


            TWO ROAD
            PROFESSIONAL
000031      RESOURCES, IN                       7100-001             NA          71,724.25       71,724.25          103.95


            TXU ENERGY RETAIL
000005      COMPANY LLC                         7100-001             NA              503.31        503.31             0.73


            U.S. BANK, N.A. DBA U.S.
000033      BANK EQUIP                          7100-001             NA          18,611.95       18,611.95           26.98


000039      ZIA QADIR                           7100-001             NA          19,406.81       19,406.81           28.14




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form     (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)            Claim)

            CIMARRON COMPOSITES,
000046      LLC                                 7200-000             NA           15,618.03         15,618.03             0.00

TOTAL GENERAL UNSECURED                                             $ NA   $ 17,938,414.53    $ 17,938,414.53      $ 25,975.34
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                        FORM 1
                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                    Page:     1
                                                                      ASSET CASES                                                                                    Exhibit 8
Case No:             17-10387        TMD         Judge: Tony M. Davis - Austin                            Trustee Name: RANDOLPH N. OSHEROW
Case Name:           FIREFLY SYSTEMS INC.                                                                 Date Filed (f) or Converted (c):    04/03/17 (f)
                                                                                                          341(a) Meeting Date:                05/05/17
 For Period Ending: 03/06/19
                                                                                                          Claims Bar Date:                    07/27/17


                         1                                     2                  3               4              5                  6                    7              8
                                                                          Estimated Net Value
                                                                           (Value Determined   Property                       Asset Fully
                                                            Petition/       by Trustee, Less   Formally      Sale/Funds        Adm (FA)/
                 Asset Description                         Unscheduled     Liens, Exemptions, Abandoned      Received by     Gross Value of           Lien            Exempt
      (Scheduled and Unscheduled (u) Property)               Values         and Other Costs)  OA=554(a)       the Estate     Remain Assets           Amount           Amount

 1. First Republic Bank checking acct                         10,688.04           10,155.03                     10,155.03         FA                          0.00             0.00
 2. Accts Receivables                                         25,000.00           23,497.80                     23,497.80         FA                          0.00             0.00
 3. Office Furniture                                           3,185.00            3,185.00                          0.00         FA                          0.00             0.00
 4. Property located Bertram, TX                             527,782.00          527,782.00                          0.00         FA                          0.00             0.00
 5. Note Receivable- Maureen Gannon                           25,666.40           25,666.40                          0.00         FA                          0.00             0.00



 TOTALS (Excluding Unknown Values)                         $592,321.44         $590,286.23                    $33,652.83                $0.00                $0.00           $0.00


 _________________________________________________________________________________________________________________________
 Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

 RE PROP# 4---280 CR 210, Bertram, TX 78605-fee simple

 Initial Projected Date of Final Report (TFR): 12/31/18                     Current Projected Date of Final Report (TFR): 12/31/18




PFORM1EX                                                                                                                                                              Ver: 22.00
       UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                          FORM 2                                                                                              Page:       1
                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                               Exhibit 9
                                                                                                       Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                           Bank Name:                      BOK FINANCIAL
                                                                                                       Account Number / CD #:          1150503268 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                       Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                       Separate Bond (if applicable):



      1             2                                3                                           4                                           5                 6                      7

 Transaction    Check or                                                                                                   Uniform                        Disbursements       Account / CD
    Date        Reference                Paid To / Received From                   Description Of Transaction            Trans. Code    Deposits ($)           ($)             Balance ($)
                                                                       BALANCE FORWARD                                                                                                        0.00
  C 04/24/17                FIRST REPUBLIC BANK                        FIRST REPUBLIC BANK ACCT.                         1129-000            10,155.03                                10,155.03
     04/24/17       1         Asset Sales Memo:                        First Republic Bank checking acct $10,155.03                                                                   10,155.03
  C 04/28/17                BOK FINANCIAL                              BANK SERVICE FEE                                  2600-000                                    10.00            10,145.03
  C 05/31/17                BOK FINANCIAL                              BANK SERVICE FEE                                  2600-000                                    15.07            10,129.96
  C 06/19/17                PAYCHEX                                                                                      1129-000                342.69                               10,472.65
     06/19/17       2         Asset Sales Memo:                        Accts Receivables $342.69                                                                                      10,472.65
  C 06/30/17                BOK FINANCIAL                              BANK SERVICE FEE                                  2600-000                                    14.71            10,457.94
  C 07/21/17                AFRC TREASURY                              ACCOUNTS RECEIVABLE                               1121-000            20,126.26                                30,584.20
                            NASA ACCT.
     07/21/17       2         Asset Sales Memo:                        Accts Receivables $20,126.26                                                                                   30,584.20
  C 07/31/17                BOK FINANCIAL                              BANK SERVICE FEE                                  2600-000                                    27.12            30,557.08
  C 08/23/17    000101      JANET RAKOWITZ                             PAYMENT PER DOC. #23, 08/22/17                    3410-000                                   375.00            30,182.08
                            11024 MACAWAY, #2
                            ADKINS, TEXAS 78101
  C 08/31/17                BOK FINANCIAL                              BANK SERVICE FEE                                  2600-000                                    45.29            30,136.79
  C 09/29/17                BOK FINANCIAL                              BANK SERVICE FEE                                  2600-000                                    43.34            30,093.45
* C 10/06/17    000102      INTERNATIONAL SURETIES, LTD.               Bond # 016071777                                  2300-003                                    21.22            30,072.23
                            701 POYDRAS STREET, SUITE 420              Term: 10/01/2017 to 10/01/2017
                            NEW ORLEANS, LA 70139
* C 10/12/17    000102      INTERNATIONAL SURETIES, LTD.               Bond # 016071777                                  2300-003                                    -21.22           30,093.45
                            701 POYDRAS STREET, SUITE 420              This case has a final report.
                            NEW ORLEANS, LA 70139
  C 01/03/18    000103      RANDOLPH N. OSHEROW                        Chapter 7 Compensation/Fees                       2100-000                                  3,812.40           26,281.05
                            342 West Woodlawn, Suite 100
                            San Antonio, TX 78212
  C 01/03/18    000104      RANDOLPH N. OSHEROW                        Chapter 7 Expenses                                2200-000                                   593.52            25,687.53
                            342 West Woodlawn, Suite 100
                            San Antonio, TX 78212
  C 01/03/18    000105      Texas Workforce Commission                 Claim 000003, Payment 100.00000%                  5800-000                                   659.94            25,027.59
                            Office of The Atty General                 (3-1) Unemployment taxes
                            P.O. Box 12548,MC-008
                            Austin, TX 78711
  C 01/03/18    000106      Comptroller of Public Accounts             Claim 000035, Payment 100.00000%                  5800-000                                  1,000.00           24,027.59
                            c/o Office of the Attorney General         (35-1) FRANCHISE TAX CH. 171
                            Bankruptcy & Collections Division MC 008
                            PO Box 12548
                            Austin TX 78711-2548
  C 01/03/18    000107      McMaster-Carr Supply Company               Claim 000004, Payment 0.13402%                    7100-000                                    14.38            24,013.21
                            1901 Riverside Parkway
                            Douglasville, GA 30135
  C 01/03/18    000108      TXU Energy Retail Company LLC              Claim 000005, Payment 0.13312%                    7100-000                                     0.67            24,012.54
                            C/O Bankruptcy Department                  (5-1) Unpaid balance for electric
                            PO Box 650393                              utility service
                            Dallas TX 75265-0393
* C 01/03/18    000109      Nicholas Blackwell                         Claim 000006, Payment 0.13426%                    7100-004                                     2.61            24,009.93
                            29729 Stawberry Hill Drive
                            Agoura Hills, CA 91301
  C 01/03/18    000110      Law Office of Anna Kuhn, PLLC              Claim 000007, Payment 0.13417%                    7100-000                                     1.61            24,008.32
                            3307 Northland Drive


PFORM2T4                                                                                                                                                                              Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                         FORM 2                                                                                         Page:       2
                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                         Exhibit 9
                                                                                                   Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                       Bank Name:                      BOK FINANCIAL
                                                                                                   Account Number / CD #:          1150503268 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                   Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                   Separate Bond (if applicable):



      1             2                                3                                     4                                             5               6                      7

 Transaction   Check or                                                                                                Uniform                      Disbursements       Account / CD
    Date       Reference                 Paid To / Received From              Description Of Transaction             Trans. Code    Deposits ($)         ($)             Balance ($)
                           Suite 310
                           Austin, TX 78731
  C 01/03/18    000111     Omnetics Connector Corporation          Claim 000009, Payment 0.13413%                    7100-000                                   8.37            23,999.95
                           7260 Commerce Circle East               (9-1) Account Number (last 4
                           Minneapolis, MN 55432-3103              digits):6117
  C 01/03/18    000112     RFMW Ltd.                               Claim 000010, Payment 0.13420%                    7100-000                                   2.64            23,997.31
                           188 Martinvale Lane                     (10-1) Account Number (last 4
                           San Jose, CA 95119-1356                 digits):2429
  C 01/03/18    000113     Taylor Iron Machine Works, Inc.         Claim 000011, Payment 0.13405%                    7100-000                                  34.75            23,962.56
                           c/o Christopher Stanley
                           SNEED, VINE & PERRY, PC
                           108 East 8th Street
                           Georgetown, TX 78626
  C 01/03/18    000114     New Braunfels Machine, Inc.             Claim 000012, Payment 0.13406%                    7100-000                                  63.60            23,898.96
                           311 FM 306
                           Bldg. 3
                           New Braunfels, TX 78130
  C 01/03/18    000115     CS&P Technologies, LP                   Claim 000014, Payment 0.13390%                    7100-000                                   2.20            23,896.76
                           PO Box 130                              (14-1) Account Number (last 4
                           Cypress, TX 77410                       digits):FIR1
  C 01/03/18    000116     Texas Precision Polymers, Inc.          Claim 000015, Payment 0.13416%                    7100-000                                   3.84            23,892.92
                           13843 Highway 105 West
                           Suite 422
                           Conroe, TX 77304
  C 01/03/18    000117     Airgas USA, LLC                         Claim 000016, Payment 0.13404%                    7100-000                                  14.29            23,878.63
                           PO Box 676015                           (16-1) Account Number (last 4
                           Dallas, TX 75267-6015                   digits):4993
  C 01/03/18    000118     Airgas USA, LLC                         Claim 000017, Payment 0.13405%                    7100-000                                  32.95            23,845.68
                           PO Box 676015                           (17-1) Account Number (last 4
                           Dallas, TX 75267-6015                   digits):4993
  C 01/03/18    000119     Rohde & Schwarz USA, Inc                Claim 000018, Payment 0.13413%                    7100-000                                   6.22            23,839.46
                           6821 Benjamin Franklin Drive            (18-1) Account Number (last 4
                           Columbia, MD 21046                      digits):8181
* C 01/03/18    000120     Dahl-Vaughn, Inc.                       Claim 000019, Payment 0.13405%                    7100-004                                  76.16            23,763.30
                           18017 Chatsworth Street
                           Suite 509
                           Granada Hills, CA 91344
* C 01/03/18    000121     KAI, LLC                                Claim 000020, Payment 0.13407%                    7100-004                                  22.75            23,740.55
                           6402 Needham Lane
                           Austin, TX 78739
  C 01/03/18    000122     Michael Cavanaugh                       Claim 000021, Payment 0.13398%                    7100-000                                   8.48            23,732.07
                           13235 Trentwood
                           San Antonio, TX 78231
  C 01/03/18    000123     Insul-Pipe Systems                      Claim 000022, Payment 0.13410%                    7100-000                                  34.85            23,697.22
                           PO Box 1527
                           Buda, TX 78610
  C 01/03/18    000124     National Aeronautics and Space          Claim 000023, Payment 0.13406%                    7100-000                                1,474.68           22,222.54
                           Administration                          (23-1) Account Number (last 4
                           NASA Shared Services Center             digits):1287
                           B-1111 Room 370
                           SSC, MS 39529-6000



PFORM2T4                                                                                                                                                                        Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                          FORM 2                                                                                          Page:       3
                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                           Exhibit 9
                                                                                                     Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                         Bank Name:                      BOK FINANCIAL
                                                                                                     Account Number / CD #:          1150503268 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                     Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                     Separate Bond (if applicable):



      1             2                                 3                                      4                                             5               6                      7

 Transaction   Check or                                                                                                  Uniform                      Disbursements       Account / CD
    Date       Reference                   Paid To / Received From              Description Of Transaction             Trans. Code    Deposits ($)         ($)             Balance ($)
  C 01/03/18    000125     12-10 30 Ave.                             Claim 000024, Payment 0.13408%                    7100-000                                  17.47            22,205.07
                           12-10 30 Ave
                           Long Island City, NY 11102
  C 01/03/18    000126     Applegate EDM, Inc.                       Claim 000025, Payment 0.13405%                    7100-000                                  41.35            22,163.72
                           2405 Squire Place
                           Dallas, TX 75234
  C 01/03/18    000127     Metals 4U, Inc.                           Claim 000026, Payment 0.13398%                    7100-000                                   4.82            22,158.90
                           7600 N. Capital of Texas Hwy. C-100
                           Austin, TX 78731
  C 01/03/18    000128     Southwest Research Institute              Claim 000027, Payment 0.13406%                    7100-000                                  34.30            22,124.60
                           Accounts Receivable                       (27-1) Account Number (last 4
                           Bldg 160                                  digits):3900
                           6220 Culebra
                           San Antonio, TX 78238-5166
  C 01/03/18    000129     ESPEC North America Inc.                  Claim 000028, Payment 0.13405%                    7100-000                                  20.34            22,104.26
                           4141 Central Parkway
                           Hudsonville, MI 49426
* C 01/03/18    000130     George Hicks                              Claim 000029, Payment 0.13406%                    7100-004                                   9.80            22,094.46
                           103 Fire Thorn Lane
                           Pooler, GA 21322
  C 01/03/18    000131     AIP                                       Claim 000030, Payment 0.13379%                    7100-000                                   2.10            22,092.36
                           7100 North Loop East, Suite A6
                           Houston, TX 77028
* C 01/03/18    000132     Two Road Professional Resources, Inc.     Claim 000031, Payment 0.13407%                    7100-004                                  96.16            21,996.20
                           5122 Bolsa Avenue
                           Suite 112
                           Huntington Beach, CA 92649
  C 01/03/18    000133     Emergent Space Technologies, Inc.         Claim 000032, Payment 0.13406%                    7100-000                                 167.22            21,828.98
                           7901 Sandy Spring Rd.
                           Suite 511
                           Laurel, MD 20707
  C 01/03/18    000134     U.S. Bank, N.A. dba U.S. Bank Equipment   Claim 000033, Payment 0.13405%                    7100-000                                  24.95            21,804.03
                           Finance
                           1310 Madrid Street
                           Marshall, MN 56258
  C 01/03/18    000135     Raipher P.C.                              Claim 000034, Payment 0.13406%                    7100-000                                 864.78            20,939.25
                           265 State St.
                           Springfield, MA 01103
  C 01/03/18    000136     Virgin Galactic, LLC                      Claim 000036, Payment 0.13406%                    7100-000                                9,384.31           11,554.94
                           c/o Claude M. Stern, Esq. Quinn Emanuel
                           555 Twin Dolphin Dr., 5ht Floor
                           Redwood Shores, CA 94065
  C 01/03/18    000137     Virgin Orbit, LLC                         Claim 000037, Payment 0.13406%                    7100-000                                9,384.32            2,170.62
                           c/o Claude M. Stern, Esq. Quinn Emanuel
                           555 Twin Dolphin Dr., 5ht Floor
                           Redwood Shores, CA 94065
  C 01/03/18    000138     United Rentals (North America), Inc.      Claim 000038, Payment 0.13406%                    7100-000                                  95.55             2,075.07
                           c/o The Law Offices of Mark A.            (38-1) Account Number (last 4
                           Kirkorsky, P.C.                           digits):6286
                           P.O. Box 25287
                           Tempe, AZ 85285



PFORM2T4                                                                                                                                                                          Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                         FORM 2                                                                                               Page:       4
                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                               Exhibit 9
                                                                                                     Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                         Bank Name:                      BOK FINANCIAL
                                                                                                     Account Number / CD #:          1150503268 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                     Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                     Separate Bond (if applicable):



      1             2                                3                                      4                                              5                   6                      7

 Transaction   Check or                                                                                                  Uniform                          Disbursements       Account / CD
    Date       Reference                  Paid To / Received From              Description Of Transaction              Trans. Code    Deposits ($)             ($)             Balance ($)
* C 01/03/18    000139     Zia Qadir                                Claim 000039, Payment 0.13408%                     7100-004                                      26.02             2,049.05
                           14722 20th Avenue
                           Seattle, WA 98155
* C 01/03/18    000140     DNO Valve Sales Inc                      Claim 000040, Payment 0.13408%                     7100-004                                       9.50             2,039.55
                           22431 Antonio Pkwy Suite B 198
                           Rancho Santa Margarita, CA 92688
  C 01/03/18    000141     Consilio LLC                             Claim 000041, Payment 0.13406%                     7100-000                                     637.63             1,401.92
                           Schuyler Carroll, Esq.
                           30 Rockefeller Plaza, 22nd Floor
                           New York, NY 10112
  C 01/03/18    000142     Hatfield & Company Inc.                  Claim 000042, Payment 0.13406%                     7100-000                                     102.54             1,299.38
                           PO Box 910862
                           Dallas, TX 75391-0862
  C 01/03/18    000143     R. K. Bass Electric                      Claim 000043, Payment 0.13406%                     7100-000                                     120.81             1,178.57
                           c/o Blake Rasner                         (43-1) Materials and labor for
                           HALEY & OLSON, P.C.                      electrical construction at 280 CR 210, Bertram,
                           100 Ritchie Road, Suite 200              Texas 78605
                           Waco, Texas 76712
  C 01/03/18    000144     Economic Development Sales Tax Corp of   Claim 000044, Payment 0.13406%                     7100-000                                    1,152.57                   26.00
                           Cedar Park
                           c/o J.P. LeCompte
                           450 Cypress Creek Road, Bldg 1
                           Cedar Park, Texas 78613
  C 01/03/18    000145     Stroock & Stroock & Lavan LLP            Claim 000045, Payment 0.13411%                     7100-000                                      26.00                     0.00
                           180 Maiden Lane
                           New York, NY 10038-4982
* C 04/05/18               HUB INTERNATIONAL LIMITED                ACCOUNTS RECEIVABLE                                1121-003                3,028.85                                3,028.85
                           HUB INTERNATIONAL TRANSPORATION
* C 04/05/18    000109     Nicholas Blackwell                       Stop Payment Reversal                              7100-004                                       -2.61            3,031.46
                           29729 Stawberry Hill Drive               STOP PAYMENT
                           Agoura Hills, CA 91301
* C 04/05/18    000120     Dahl-Vaughn, Inc.                        Stop Payment Reversal                              7100-004                                      -76.16            3,107.62
                           18017 Chatsworth Street                  STOP PAYMENT
                           Suite 509
                           Granada Hills, CA 91344
* C 04/05/18    000121     KAI, LLC                                 Stop Payment Reversal                              7100-004                                      -22.75            3,130.37
                           6402 Needham Lane                        STOP PAYMENT
                           Austin, TX 78739
* C 04/05/18    000130     George Hicks                             Stop Payment Reversal                              7100-004                                       -9.80            3,140.17
                           103 Fire Thorn Lane                      STOP PAYMENT
                           Pooler, GA 21322
* C 04/05/18    000132     Two Road Professional Resources, Inc.    Stop Payment Reversal                              7100-004                                      -96.16            3,236.33
                           5122 Bolsa Avenue                        STOP PAYMENT
                           Suite 112
                           Huntington Beach, CA 92649
* C 04/05/18    000139     Zia Qadir                                Stop Payment Reversal                              7100-004                                      -26.02            3,262.35
                           14722 20th Avenue                        STOP PAYMENT
                           Seattle, WA 98155
* C 04/05/18    000140     DNO Valve Sales Inc                      Stop Payment Reversal                              7100-004                                       -9.50            3,271.85
                           22431 Antonio Pkwy Suite B 198           STOP PAYMENT
                           Rancho Santa Margarita, CA 92688



PFORM2T4                                                                                                                                                                              Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                       FORM 2                                                                                               Page:        5
                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                                Exhibit 9
                                                                                                    Trustee Name:                    RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                        Bank Name:                       BOK FINANCIAL
                                                                                                    Account Number / CD #:           1150503268 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                    Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                    Separate Bond (if applicable):



      1             2                              3                                       4                                               5                   6                     7

 Transaction   Check or                                                                                                  Uniform                          Disbursements     Account / CD
    Date       Reference                Paid To / Received From               Description Of Transaction               Trans. Code    Deposits ($)             ($)           Balance ($)
  C 04/05/18    000146     CLERK, U.S. BANKRUPTCY COURT             UNCLAIMED DIVIDENDS                                 7100-001                                     2.61            3,269.24
                                                                    CLAIM NO. 00006
  C 04/05/18    000147     CLERK, U.S. BANKRUPTCY COURT             UNCLAIMED DIVIDENDS                                 7100-001                                    76.16            3,193.08
                                                                    CLAIM NO. 000019
  C 04/05/18    000148     CLERK, U.S. BANKRUPTCY COURT             UNCLAIMED DIVIDENDS                                 7100-001                                    22.75            3,170.33
                                                                    CLAIM NO. 000020
  C 04/05/18    000149     CLERK, U.S. BANKRUPTCY COURT             UNCLAIMED DIVIDENDS                                 7100-001                                     9.80            3,160.53
                                                                    CLAIM NO. 000029
  C 04/05/18    000150     CLERK, U.S. BANKRUPTCY COURT             UNCLAIMED DIVIDENDS                                 7100-001                                    96.16            3,064.37
                                                                    CLAIM NO. 000031
  C 04/05/18    000151     CLERK, U.S. BANKRUPTCY COURT             UNCLAIMED DIVIDENDS                                 7100-001                                    26.02            3,038.35
                                                                    CLAIM NO. 0000039
  C 04/05/18    000152     CLERK, U.S. BANKRUPTCY COURT             UNCLAIMED DIVIDENDS                                 7100-001                                     9.50            3,028.85
                                                                    CLAIM NO. 0000040
* C 05/30/18               HUB INTERNATIONAL LIMITED                ACCOUNTS RECEIVABLE                                 1121-003            -3,028.85                                        0.00
                           HUB INTERNATIONAL TRANSPORATION          This deposit was not honored by the check
                                                                    holder.



 * Reversed
 t Funds Transfer                                      Account                  Balance Forward                          0.00
 C Bank Cleared                                                               8 Deposits                            30,623.98                  60 Checks                            30,468.45
                                                       1150503268
                                                                              0 Interest Postings                        0.00                   6 Adjustments Out                      155.53
                                                                                                                                                0 Transfers Out                          0.00
                                                                                Subtotal                    $       30,623.98
                                                                                                                                                  Total                     $       30,623.98
                                                                              0 Adjustments In                           0.00
                                                                              0 Transfers In                             0.00

                                                                                Total                       $       30,623.98




PFORM2T4                                                                                                                                                                            Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                          FORM 2                                                                                            Page:       6
                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                             Exhibit 9
                                                                                                     Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                         Bank Name:                      BOK FINANCIAL
                                                                                                     Account Number / CD #:          1150503862 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                     Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                     Separate Bond (if applicable):



      1             2                                 3                                       4                                            5                   6                    7

 Transaction    Check or                                                                                                 Uniform                          Disbursements     Account / CD
    Date        Reference                  Paid To / Received From               Description Of Transaction            Trans. Code    Deposits ($)             ($)           Balance ($)
                                                                     BALANCE FORWARD                                                                                                        0.00
  C 08/09/18                HUB INTERNATIONAL LIMITED                CLIENT REFUND/CREDIT ON HUB ACCT                  1121-000                3,028.85                              3,028.85
                            HUB FINACIAL CENTER
     08/09/18       2         Asset Sales Memo:                      Accts Receivables $3,028.85                                                                                     3,028.85
  C 08/24/18    000101      CLERK, U.S. BANKRUPTCY COURT             Filing Fees to Reopen Case                        2700-000                                    260.00            2,768.85
                                                                     Docket #40
  C 10/26/18    000102      RANDOLPH N. OSHEROW                      Chapter 7 Compensation/Fees                       2100-000                                    302.88            2,465.97
                            342 West Woodlawn, Suite 100
                            San Antonio, TX 78212
  C 10/26/18    000103      RANDOLPH N. OSHEROW                      Chapter 7 Expenses                                2200-000                                    518.22            1,947.75
                            342 West Woodlawn, Suite 100
                            San Antonio, TX 78212
* C 10/26/18    000104      12-10 30 Ave.                            Claim ///////, Payment 0.01082%                   7100-004                                      1.41            1,946.34
                            12-10 30 Ave
                            Long Island City, NY 11102
* C 10/26/18    000105      McMaster-Carr Supply Company             Claim 000004, Payment 0.01090%                    7100-004                                      1.17            1,945.17
                            1901 Riverside Parkway
                            Douglasville, GA 30135
* C 10/26/18    000106      TXU Energy Retail Company LLC            Claim 000005, Payment 0.01192%                    7100-004                                      0.06            1,945.11
                            C/O Bankruptcy Department                (5-1) Unpaid balance for electric
                            PO Box 650393                            utility service
                            Dallas TX 75265-0393
* C 10/26/18    000107      Nicholas Blackwell                       Claim 000006, Payment 0.01080%                    7100-004                                      0.21            1,944.90
                            29729 Stawberry Hill Drive
                            Agoura Hills, CA 91301
* C 10/26/18    000108      Law Office of Anna Kuhn, PLLC            Claim 000007, Payment 0.01083%                    7100-004                                      0.13            1,944.77
                            3307 Northland Drive
                            Suite 310
                            Austin, TX 78731
* C 10/26/18    000109      Omnetics Connector Corporation           Claim 000009, Payment 0.01090%                    7100-004                                      0.68            1,944.09
                            7260 Commerce Circle East                (9-1) Account Number (last 4
                            Minneapolis, MN 55432-3103               digits):6117
* C 10/26/18    000110      RFMW Ltd.                                Claim 000010, Payment 0.01068%                    7100-003                                      0.21            1,943.88
                            188 Martinvale Lane                      (10-1) Account Number (last 4
                            San Jose, CA 95119-1356                  digits):2429
* C 10/26/18    000111      Taylor Iron Machine Works, Inc.          Claim 000011, Payment 0.01088%                    7100-004                                      2.82            1,941.06
                            c/o Christopher Stanley
                            SNEED, VINE & PERRY, PC
                            108 East 8th Street
                            Georgetown, TX 78626
* C 10/26/18    000112      New Braunfels Machine, Inc.              Claim 000012, Payment 0.01086%                    7100-004                                      5.15            1,935.91
                            311 FM 306
                            Bldg. 3
                            New Braunfels, TX 78130
* C 10/26/18    000113      CS&P Technologies, LP                    Claim 000014, Payment 0.01156%                    7100-004                                      0.19            1,935.72
                            PO Box 130                               (14-1) Account Number (last 4
                            Cypress, TX 77410                        digits):FIR1
* C 10/26/18    000114      Texas Precision Polymers, Inc.           Claim 000015, Payment 0.01048%                    7100-004                                      0.30            1,935.42
                            13843 Highway 105 West
                            Suite 422
                            Conroe, TX 77304


PFORM2T4                                                                                                                                                                            Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                         FORM 2                                                                                        Page:       7
                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                        Exhibit 9
                                                                                                    Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                        Bank Name:                      BOK FINANCIAL
                                                                                                    Account Number / CD #:          1150503862 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                    Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                    Separate Bond (if applicable):



      1             2                                3                                      4                                             5               6                    7

 Transaction   Check or                                                                                                 Uniform                      Disbursements     Account / CD
    Date       Reference                  Paid To / Received From              Description Of Transaction             Trans. Code    Deposits ($)         ($)           Balance ($)
* C 10/26/18    000115     Airgas USA, LLC                          Claim 000016, Payment 0.01088%                    7100-004                                  1.16            1,934.26
                           PO Box 676015                            (16-1) Account Number (last 4
                           Dallas, TX 75267-6015                    digits):4993
* C 10/26/18    000116     Airgas USA, LLC                          Claim 000017, Payment 0.01086%                    7100-004                                  2.67            1,931.59
                           PO Box 676015                            (17-1) Account Number (last 4
                           Dallas, TX 75267-6015                    digits):4993
* C 10/26/18    000117     Rohde & Schwarz USA, Inc                 Claim 000018, Payment 0.01078%                    7100-004                                  0.50            1,931.09
                           6821 Benjamin Franklin Drive             (18-1) Account Number (last 4
                           Columbia, MD 21046                       digits):8181
* C 10/26/18    000118     Dahl-Vaughn, Inc.                        Claim 000019, Payment 0.01088%                    7100-004                                  6.18            1,924.91
                           18017 Chatsworth Street
                           Suite 509
                           Granada Hills, CA 91344
* C 10/26/18    000119     KAI, LLC                                 Claim 000020, Payment 0.01084%                    7100-004                                  1.84            1,923.07
                           6402 Needham Lane
                           Austin, TX 78739
* C 10/26/18    000120     Michael Cavanaugh                        Claim 000021, Payment 0.01106%                    7100-004                                  0.70            1,922.37
                           13235 Trentwood
                           San Antonio, TX 78231
* C 10/26/18    000121     Insul-Pipe Systems                       Claim 000022, Payment 0.01081%                    7100-004                                  2.81            1,919.56
                           PO Box 1527
                           Buda, TX 78610
  C 10/26/18    000122     National Aeronautics and Space           Claim 000023, Payment 0.01087%                    7100-000                                119.54            1,800.02
                           Administration                           (23-1) Account Number (last 4
                           NASA Shared Services Center              digits):1287
                           B-1111 Room 370
                           SSC, MS 39529-6000
* C 10/26/18    000123     Applegate EDM, Inc.                      Claim 000025, Payment 0.01089%                    7100-004                                  3.36            1,796.66
                           2405 Squire Place
                           Dallas, TX 75234
* C 10/26/18    000124     Metals 4U, Inc.                          Claim 000026, Payment 0.01084%                    7100-004                                  0.39            1,796.27
                           7600 N. Capital of Texas Hwy. C-100
                           Austin, TX 78731
* C 10/26/18    000125     Southwest Research Institute             Claim 000027, Payment 0.01087%                    7100-004                                  2.78            1,793.49
                           Accounts Receivable                      (27-1) Account Number (last 4
                           Bldg 160                                 digits):3900
                           6220 Culebra
                           San Antonio, TX 78238-5166
* C 10/26/18    000126     ESPEC North America Inc.                 Claim 000028, Payment 0.01087%                    7100-004                                  1.65            1,791.84
                           4141 Central Parkway
                           Hudsonville, MI 49426
* C 10/26/18    000127     George Hicks                             Claim 000029, Payment 0.01081%                    7100-004                                  0.79            1,791.05
                           103 Fire Thorn Lane
                           Pooler, GA 21322
* C 10/26/18    000128     AIP                                      Claim 000030, Payment 0.01147%                    7100-004                                  0.18            1,790.87
                           7100 North Loop East, Suite A6
                           Houston, TX 77028
* C 10/26/18    000129     Two Road Professional Resources, Inc.    Claim 000031, Payment 0.01086%                    7100-004                                  7.79            1,783.08
                           5122 Bolsa Avenue
                           Suite 112
                           Huntington Beach, CA 92649



PFORM2T4                                                                                                                                                                       Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                          FORM 2                                                                                         Page:       8
                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                          Exhibit 9
                                                                                                      Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                          Bank Name:                      BOK FINANCIAL
                                                                                                      Account Number / CD #:          1150503862 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                      Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                      Separate Bond (if applicable):



      1             2                                 3                                      4                                              5               6                    7

 Transaction   Check or                                                                                                   Uniform                      Disbursements     Account / CD
    Date       Reference                   Paid To / Received From              Description Of Transaction              Trans. Code    Deposits ($)         ($)           Balance ($)
  C 10/26/18    000130     Emergent Space Technologies, Inc.         Claim 000032, Payment 0.01087%                     7100-000                                 13.56            1,769.52
                           7901 Sandy Spring Rd.
                           Suite 511
                           Laurel, MD 20707
* C 10/26/18    000131     U.S. Bank, N.A. dba U.S. Bank Equipment   Claim 000033, Payment 0.01091%                     7100-004                                  2.03            1,767.49
                           Finance
                           1310 Madrid Street
                           Marshall, MN 56258
  C 10/26/18    000132     Raipher P.C.                              Claim 000034, Payment 0.01087%                     7100-000                                 70.10            1,697.39
                           265 State St.
                           Springfield, MA 01103
  C 10/26/18    000133     Virgin Galactic, LLC                      Claim 000036, Payment 0.01087%                     7100-000                                760.72               936.67
                           c/o Claude M. Stern, Esq. Quinn Emanuel
                           555 Twin Dolphin Dr., 5ht Floor
                           Redwood Shores, CA 94065
  C 10/26/18    000134     Virgin Orbit, LLC                         Claim 000037, Payment 0.01087%                     7100-000                                760.71               175.96
                           c/o Claude M. Stern, Esq. Quinn Emanuel
                           555 Twin Dolphin Dr., 5ht Floor
                           Redwood Shores, CA 94065
  C 10/26/18    000135     United Rentals (North America), Inc.      Claim 000038, Payment 0.01087%                     7100-000                                  7.75               168.21
                           c/o The Law Offices of Mark A.            (38-1) Account Number (last 4
                           Kirkorsky, P.C.                           digits):6286
                           P.O. Box 25287
                           Tempe, AZ 85285
* C 10/26/18    000136     Zia Qadir                                 Claim 000039, Payment 0.01092%                     7100-004                                  2.12               166.09
                           14722 20th Avenue
                           Seattle, WA 98155
* C 10/26/18    000137     DNO Valve Sales Inc                       Claim 000040, Payment 0.01087%                     7100-004                                  0.77               165.32
                           22431 Antonio Pkwy Suite B 198
                           Rancho Santa Margarita, CA 92688
  C 10/26/18    000138     Consilio LLC                              Claim 000041, Payment 0.01087%                     7100-000                                 51.68               113.64
                           Schuyler Carroll, Esq.
                           30 Rockefeller Plaza, 22nd Floor
                           New York, NY 10112
  C 10/26/18    000139     Hatfield & Company Inc.                   Claim 000042, Payment 0.01086%                     7100-000                                  8.31               105.33
                           PO Box 910862
                           Dallas, TX 75391-0862
  C 10/26/18    000140     R. K. Bass Electric                       Claim 000043, Payment 0.01086%                     7100-000                                  9.79                   95.54
                           c/o Blake Rasner                          (43-1) Materials and labor for
                           HALEY & OLSON, P.C.                       electrical construction at 280 CR 210, Bertram,
                           100 Ritchie Road, Suite 200               Texas 78605
                           Waco, Texas 76712
  C 10/26/18    000141     Economic Development Sales Tax Corp of    Claim 000044, Payment 0.01087%                     7100-000                                 93.44                    2.10
                           Cedar Park
                           c/o J.P. LeCompte
                           450 Cypress Creek Road, Bldg 1
                           Cedar Park, Texas 78613
* C 10/26/18    000142     Stroock & Stroock & Lavan LLP             Claim 000045, Payment 0.01083%                     7100-004                                  2.10                    0.00
                           180 Maiden Lane
                           New York, NY 10038-4982
* C 02/02/19    000105     McMaster-Carr Supply Company              Stop Payment Reversal                              7100-004                                 -1.17                    1.17



PFORM2T4                                                                                                                                                                         Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                         FORM 2                                                                                    Page:       9
                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                    Exhibit 9
                                                                                                Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                    Bank Name:                      BOK FINANCIAL
                                                                                                Account Number / CD #:          1150503862 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                Separate Bond (if applicable):



      1             2                                3                                      4                                         5               6                    7

 Transaction   Check or                                                                                             Uniform                      Disbursements     Account / CD
    Date       Reference                  Paid To / Received From            Description Of Transaction           Trans. Code    Deposits ($)         ($)           Balance ($)
                           1901 Riverside Parkway                   STOP PAYMENT
                           Douglasville, GA 30135
* C 02/02/19    000106     TXU Energy Retail Company LLC            Stop Payment Reversal                         7100-004                                 -0.06                    1.23
                           C/O Bankruptcy Department                STOP PAYMENT
                           PO Box 650393
                           Dallas TX 75265-0393
* C 02/02/19    000107     Nicholas Blackwell                       Stop Payment Reversal                         7100-004                                 -0.21                    1.44
                           29729 Stawberry Hill Drive               STOP PAYMENT
                           Agoura Hills, CA 91301
* C 02/02/19    000109     Omnetics Connector Corporation           Stop Payment Reversal                         7100-004                                 -0.68                    2.12
                           7260 Commerce Circle East                STOP PAYMENT
                           Minneapolis, MN 55432-3103
* C 02/02/19    000112     New Braunfels Machine, Inc.              Stop Payment Reversal                         7100-004                                 -5.15                    7.27
                           311 FM 306                               STOP PAYMENT
                           Bldg. 3
                           New Braunfels, TX 78130
* C 02/02/19    000116     Airgas USA, LLC                          Stop Payment Reversal                         7100-004                                 -2.67                    9.94
                           PO Box 676015                            STOP PAYMENT
                           Dallas, TX 75267-6015
* C 02/05/19    000104     12-10 30 Ave.                            Stop Payment Reversal                         7100-004                                 -1.41                   11.35
                           12-10 30 Ave                             STOP PAYMENT
                           Long Island City, NY 11102
* C 02/05/19    000108     Law Office of Anna Kuhn, PLLC            Stop Payment Reversal                         7100-004                                 -0.13                   11.48
                           3307 Northland Drive                     STOP PAYMENT
                           Suite 310
                           Austin, TX 78731
* C 02/05/19    000111     Taylor Iron Machine Works, Inc.          Stop Payment Reversal                         7100-004                                 -2.82                   14.30
                           c/o Christopher Stanley                  STOP PAYMENT
                           SNEED, VINE & PERRY, PC
                           108 East 8th Street
                           Georgetown, TX 78626
* C 02/05/19    000113     CS&P Technologies, LP                    Stop Payment Reversal                         7100-004                                 -0.19                   14.49
                           PO Box 130                               STOP PAYMENT
                           Cypress, TX 77410
* C 02/05/19    000114     Texas Precision Polymers, Inc.           Stop Payment Reversal                         7100-004                                 -0.30                   14.79
                           13843 Highway 105 West                   STOP PAYMENT
                           Suite 422
                           Conroe, TX 77304
* C 02/05/19    000115     Airgas USA, LLC                          Stop Payment Reversal                         7100-004                                 -1.16                   15.95
                           PO Box 676015                            STOP PAYMENT
                           Dallas, TX 75267-6015
* C 02/05/19    000117     Rohde & Schwarz USA, Inc                 Stop Payment Reversal                         7100-004                                 -0.50                   16.45
                           6821 Benjamin Franklin Drive             STOP PAYMENT
                           Columbia, MD 21046
* C 02/05/19    000118     Dahl-Vaughn, Inc.                        Stop Payment Reversal                         7100-004                                 -6.18                   22.63
                           18017 Chatsworth Street                  STOP PAYMENT
                           Suite 509
                           Granada Hills, CA 91344
* C 02/05/19    000119     KAI, LLC                                 Stop Payment Reversal                         7100-004                                 -1.84                   24.47
                           6402 Needham Lane                        STOP PAYMENT
                           Austin, TX 78739



PFORM2T4                                                                                                                                                                   Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                                                         FORM 2                                                                                      Page:       10
                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                      Exhibit 9
                                                                                                  Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                      Bank Name:                      BOK FINANCIAL
                                                                                                  Account Number / CD #:          1150503862 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                  Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                  Separate Bond (if applicable):



      1             2                                3                                       4                                          5               6                    7

 Transaction   Check or                                                                                               Uniform                      Disbursements     Account / CD
    Date       Reference                  Paid To / Received From              Description Of Transaction           Trans. Code    Deposits ($)         ($)           Balance ($)
* C 02/05/19    000120     Michael Cavanaugh                         Stop Payment Reversal                          7100-004                                 -0.70                25.17
                           13235 Trentwood                           STOP PAYMENT
                           San Antonio, TX 78231
* C 02/05/19    000121     Insul-Pipe Systems                        Stop Payment Reversal                          7100-004                                 -2.81                27.98
                           PO Box 1527                               STOP PAYMENT
                           Buda, TX 78610
* C 02/05/19    000123     Applegate EDM, Inc.                       Stop Payment Reversal                          7100-004                                 -3.36                31.34
                           2405 Squire Place                         STOP PAYMENT
                           Dallas, TX 75234
* C 02/05/19    000124     Metals 4U, Inc.                           Stop Payment Reversal                          7100-004                                 -0.39                31.73
                           7600 N. Capital of Texas Hwy. C-100       STOP PAYMENT
                           Austin, TX 78731
* C 02/05/19    000125     Southwest Research Institute              Stop Payment Reversal                          7100-004                                 -2.78                34.51
                           Accounts Receivable                       STOP PAYMENT
                           Bldg 160
                           6220 Culebra
                           San Antonio, TX 78238-5166
* C 02/05/19    000126     ESPEC North America Inc.                  Stop Payment Reversal                          7100-004                                 -1.65                36.16
                           4141 Central Parkway                      STOP PAYMENT
                           Hudsonville, MI 49426
* C 02/05/19    000127     George Hicks                              Stop Payment Reversal                          7100-004                                 -0.79                36.95
                           103 Fire Thorn Lane                       STOP PAYMENT
                           Pooler, GA 21322
* C 02/05/19    000128     AIP                                       Stop Payment Reversal                          7100-004                                 -0.18                37.13
                           7100 North Loop East, Suite A6            STOP PAYMENT
                           Houston, TX 77028
* C 02/05/19    000129     Two Road Professional Resources, Inc.     Stop Payment Reversal                          7100-004                                 -7.79                44.92
                           5122 Bolsa Avenue                         STOP PAYMENT
                           Suite 112
                           Huntington Beach, CA 92649
* C 02/05/19    000131     U.S. Bank, N.A. dba U.S. Bank Equipment   Stop Payment Reversal                          7100-004                                 -2.03                46.95
                           Finance                                   STOP PAYMENT
                           1310 Madrid Street
                           Marshall, MN 56258
* C 02/05/19    000136     Zia Qadir                                 Stop Payment Reversal                          7100-004                                 -2.12                49.07
                           14722 20th Avenue                         STOP PAYMENT
                           Seattle, WA 98155
* C 02/05/19    000137     DNO Valve Sales Inc                       Stop Payment Reversal                          7100-004                                 -0.77                49.84
                           22431 Antonio Pkwy Suite B 198            STOP PAYMENT
                           Rancho Santa Margarita, CA 92688
* C 02/05/19    000142     Stroock & Stroock & Lavan LLP             Stop Payment Reversal                          7100-004                                 -2.10                51.94
                           180 Maiden Lane                           STOP PAYMENT
                           New York, NY 10038-4982
* C 02/06/19    000110     RFMW Ltd.                                 Claim 000010, Payment 0.01068%                 7100-003                                 -0.21                52.15
                           188 Martinvale Lane                       Stop Payment Reversal
                           San Jose, CA 95119-1356
  C 02/12/19    000143     CLERK BANKRUPTCY COURT, AUSTIN            claim no. 4                                    7100-001                                 1.17                 50.98
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000144     CLERK BANKRUPTCY COURT, AUSTIN            claim no. 5                                    7100-001                                 0.06                 50.92
                           903 SAN JACINTO, #322


PFORM2T4                                                                                                                                                                     Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 20)
                                                                       FORM 2                                                                                    Page:       11
                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                  Exhibit 9
                                                                                               Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                   Bank Name:                      BOK FINANCIAL
                                                                                               Account Number / CD #:          1150503862 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                               Blanket Bond (per case limit): $ 66,500,000.00
                                                                                               Separate Bond (if applicable):



      1             2                              3                                     4                                           5               6                   7

 Transaction   Check or                                                                                            Uniform                      Disbursements    Account / CD
    Date       Reference                Paid To / Received From             Description Of Transaction           Trans. Code    Deposits ($)         ($)          Balance ($)
                           AUSTIN, TX 78701
  C 02/12/19    000145     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 6                                    7100-001                                 0.21                50.71
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000146     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 7                                    7100-001                                 0.13                50.58
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000147     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 9                                    7100-001                                 0.68                49.90
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000148     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 10                                   7100-001                                 0.21                49.69
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000149     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 11                                   7100-001                                 2.82                46.87
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000150     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 12                                   7100-001                                 5.15                41.72
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000151     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 14                                   7100-001                                 0.19                41.53
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000152     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 15                                   7100-001                                 0.30                41.23
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000153     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 16                                   7100-001                                 1.16                40.07
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000154     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 17                                   7100-001                                 2.67                37.40
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000155     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 18                                   7100-001                                 0.50                36.90
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000156     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 19                                   7100-001                                 6.18                30.72
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000157     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 20                                   7100-001                                 1.84                28.88
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000158     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 21                                   7100-001                                 0.70                28.18
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000159     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 22                                   7100-001                                 2.81                25.37
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000160     CLERK BANKRUPTCY COURT, AUSTIN         claim no 25                                    7100-001                                 3.36                22.01
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000161     CLERK BANKRUPTCY COURT, AUSTIN         claim no. 26                                   7100-001                                 0.39                21.62



PFORM2T4                                                                                                                                                                 Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 21)
                                                                       FORM 2                                                                                           Page:       12
                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                         Exhibit 9
                                                                                                   Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                       Bank Name:                      BOK FINANCIAL
                                                                                                   Account Number / CD #:          1150503862 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                   Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                   Separate Bond (if applicable):



      1             2                              3                                          4                                          5                  6                   7

 Transaction   Check or                                                                                                Uniform                         Disbursements    Account / CD
    Date       Reference                Paid To / Received From               Description Of Transaction             Trans. Code    Deposits ($)            ($)          Balance ($)
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000162     CLERK BANKRUPTCY COURT, AUSTIN           claim no. 27                                      7100-001                                   2.78                18.84
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000163     CLERK BANKRUPTCY COURT, AUSTIN           claim no. 28                                      7100-001                                   1.65                17.19
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000164     CLERK BANKRUPTCY COURT, AUSTIN           claim no. 29                                      7100-001                                   0.79                16.40
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000165     CLERK BANKRUPTCY COURT, AUSTIN           claim no. 30                                      7100-001                                   0.18                16.22
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000166     CLERK BANKRUPTCY COURT, AUSTIN           claim no. 31                                      7100-001                                   7.79                    8.43
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000167     CLERK BANKRUPTCY COURT, AUSTIN           claim no. 33                                      7100-001                                   2.03                    6.40
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000168     CLERK BANKRUPTCY COURT, AUSTIN           claim no. 39                                      7100-001                                   2.12                    4.28
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000169     CLERK BANKRUPTCY COURT, AUSTIN           claim no. 40                                      7100-001                                   0.77                    3.51
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000170     CLERK BANKRUPTCY COURT, AUSTIN           claim no. 45                                      7100-001                                   2.10                    1.41
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701
  C 02/12/19    000171     CLERK BANKRUPTCY COURT, AUSTIN           claim no. 24                                      7100-001                                   1.41                    0.00
                           903 SAN JACINTO, #322
                           AUSTIN, TX 78701



 * Reversed
 t Funds Transfer                                      Account                 Balance Forward                         0.00
 C Bank Cleared                                                              2 Deposits                            3,028.85               100 Checks                            3,028.85
                                                       1150503862
                                                                             0 Interest Postings                       0.00                 0 Adjustments Out                       0.00
                                                                                                                                            0 Transfers Out                         0.00
                                                                                   Subtotal                 $      3,028.85
                                                                                                                                               Total                    $       3,028.85
                                                                             0 Adjustments In                         0.00
                                                                             0 Transfers In                           0.00

                                                                                   Total                    $      3,028.85




PFORM2T4                                                                                                                                                                        Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 22)
                                                                       FORM 2                                                                                                    Page:       13
                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

  Case No:              17-10387 -TMD
                                                                                                                                                                                  Exhibit 9
                                                                                                      Trustee Name:                   RANDOLPH N. OSHEROW
  Case Name:            FIREFLY SYSTEMS INC.                                                          Bank Name:                      BOK FINANCIAL
                                                                                                      Account Number / CD #:          1150503862 CHECKING ACCOUNTS
  Taxpayer ID No:       XX-XXXXXXX
  For Period Ending:    03/06/19                                                                      Blanket Bond (per case limit): $ 66,500,000.00
                                                                                                      Separate Bond (if applicable):



      1             2                              3                                          4                                               5                6                         7

 Transaction    Check or                                                                                                  Uniform                         Disbursements           Account / CD
    Date        Reference               Paid To / Received From                  Description Of Transaction             Trans. Code    Deposits ($)            ($)                 Balance ($)


Report Totals                                                        Balance Forward                          0.00
                                                                  10 Deposits                            33,652.83              160 Checks                                 33,497.30
                                                                   0 Interest Postings                        0.00                6 Adjustments Out                           155.53
                                                                                                                                  0 Transfers Out                               0.00
                                                                      Subtotal                    $      33,652.83
                                                                                                                                      Total                        $       33,652.83
                                                                   0 Adjustments In                           0.00
                                                                   0 Transfers In                             0.00

                                                                      Total                       $      33,652.83                    Net Total Balance                $        0.00




PFORM2T4                                                                                                                                                                                 Ver: 22.00
          UST Form 101-7-TDR (10/1/2010) (Page: 23)
